Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on February 5, 2020. Claims 12 and 14-22 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 12 and 14-22 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Yoo et al., U.S. Patent Application Publication No. US 2010/0156672, in view of Ramanujam et al., U.S. Patent Application Publication No 10,023,231, hereinafter referred to as Yoo and Ramanujam respectively.

6.	Regarding independent claims 12, Yoo discloses a method for driverless guidance of a motor vehicle within a parking lot, comprising: sensing at least one road user other than the motor vehicle within the parking lot; predicting a respective movement of the at least one road 

7.	Ramanujam teaches an autonomous vehicle may select at least one parking area that potentially has available parking spaces to park the autonomous vehicle using, in part, a defined set of parking criteria.

8.	Regarding independent claim 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the at least one road user other than the motor vehicle includes a manually guided motor vehicle to be parked, the predicting the movement of the at least one road user includes predicting a movement of the manually guided motor vehicle, including determining a parking position in the parking lot where the manually guided motor vehicle will be parked with a predetermined likelihood, and the automatic driverless guiding of the motor vehicle is implemented based on the determined parking position.

9.	Claims 14-19 depend from claim 12 and are therefore allowable.

10.	Regarding independent claims 20, Yoo discloses a device for driverless guidance of a motor vehicle within a parking lot, comprising: a sensing device for capturing at least one road user other than the motor vehicle located within the parking lot; a predicting device for predicting a respective movement of the at least one road user; and an automatic guide device for 

11.	Ramanujam teaches an autonomous vehicle may select at least one parking area that potentially has available parking spaces to park the autonomous vehicle using, in part, a defined set of parking criteria.

12.	Regarding independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the at least one road user other than the motor vehicle includes a manually guided motor vehicle to be parked, the predicting the movement of the at least one road user includes predicting a movement of the manually guided motor vehicle, including determining a parking position in the parking lot where the manually guided motor vehicle will be parked with a predetermined likelihood, and the automatic driverless guiding of the motor vehicle is implemented based on the determined parking position.

13.	Claims 20 is therefore allowable.

14.	Regarding independent claims 21, Yoo discloses a parking lot for motor vehicles, comprising: a device for driverless guidance of a motor vehicle within a parking lot, including: a sensing device for capturing at least one road user other than the motor vehicle located within the parking lot; a predicting device for predicting a respective movement of the at least one road 

15.	Ramanujam teaches an autonomous vehicle may select at least one parking area that potentially has available parking spaces to park the autonomous vehicle using, in part, a defined set of parking criteria.

16.	Regarding independent claim 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the at least one road user other than the motor vehicle includes a manually guided motor vehicle to be parked, the predicting the movement of the at least one road user includes predicting a movement of the manually guided motor vehicle, including determining a parking position in the parking lot where the manually guided motor vehicle will be parked with a predetermined likelihood, and the automatic driverless guiding of the motor vehicle is implemented based on the determined parking position.

17.	Claims 21 is therefore allowable.

18.	Regarding independent claims 22, Yoo discloses a non-transitory computer-readable storage medium on which is stored a computer program, the computer program, when executed by a computer, causing the computer to perform a method for driverless guidance of a motor vehicle within a parking lot, the method comprising: sensing at least one road user other than the 

19.	Ramanujam teaches an autonomous vehicle may select at least one parking area that potentially has available parking spaces to park the autonomous vehicle using, in part, a defined set of parking criteria.

20.	Regarding independent claim 22, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the at least one road user other than the motor vehicle includes a manually guided motor vehicle to be parked, the predicting the movement of the at least one road user includes predicting a movement of the manually guided motor vehicle, including determining a parking position in the parking lot where the manually guided motor vehicle will be parked with a predetermined likelihood, and the automatic driverless guiding of the motor vehicle is implemented based on the determined parking position.

21.	Claims 22 is therefore allowable.

22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665